Citation Nr: 1504198	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  12-05 045A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for erectile dysfunction secondary to service-connected depression and migraine headaches.  

2. Entitlement to an initial disability rating in excess of 10 percent for depression.

3. Entitlement to a disability rating in excess of 20 percent for temporomandibular disorder.

4. Entitlement to an initial compensable disability rating for migraine headaches prior to October 26, 2009, and in excess of 30 percent thereafter.   

5. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel  


INTRODUCTION

The Veteran served in active duty from August 1960 to June 1963.

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2009 and January 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In January 2010, the RO increased the assigned evaluation for migraine headaches from 0 percent to 30 percent, effective October 26, 2009.  Despite the increased rating granted by the RO, the Veteran's appeal concerning this disability remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

In November 2014, the Veteran testified at a Videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.  During the hearing, the Veteran submitted additional evidence with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304 (2014). 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  As discussed during the Videoconference hearing, the Board finds that the issue of entitlement to TDIU has been raised by the record in this case and is therefore part of the pending claims for increase.  Entitlement to a TDIU has therefore been listed on the title page of this decision as an issue currently before the Board for appellate consideration.

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed his electronic file on the Virtual VA and VBMS systems to ensure a complete assessment of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

As discussed at his hearing, the Veteran has raised the issue of whether to reopen a previously denied claim of entitlement to service connection for a cervical spine disorder.  This matter is referred to the agency of original jurisdiction (AOJ) for appropriate consideration.

The issues of entitlement to increased ratings for major depressive disorder, migraine headaches, and temporomandibular joint dysfunction (previously fracture of the left maxilla) are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

Competent medical evidence establishes that erectile dysfunction is a result of the Veteran's service-connected depression and migraine headaches.   



CONCLUSION OF LAW

The criteria for service connection for erectile dysfunction secondary to service-connected depression and migraine headaches have been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a). 

Service connection is in effect for depression and migraine headaches.  The Veteran essentially contends that he has erectile dysfunction due to symptoms of his service-connected depression and/or due to side effects of medication for treatment of depression.

Following a review of the record and the Veteran's contentions, the Board finds that service connection is warranted for erectile dysfunction secondary to the Veteran's service-connected depression and migraine headaches.  

VA treatment records and report of a January 2009 VA genitourinary examination show a current diagnosis of erectile dysfunction.  

During VA genitourinary examination in January 2009, the examiner indicated that the Veteran had complained of erectile dysfunction for 3 years.  A known 10 year history of diabetes mellitus and depression since 1988 was also noted.  During examination of the Veteran the examiner stated that the most likely cause of the Veteran's erectile dysfunction and absence of ejaculation is diabetes and "possibly depression."  Following examination, the examiner stated that the Veteran "has had [non service-connected] diabetes for 10 years which is the most likely cause of his erectile dysfunction."  The examiner further opined, however, that the Veteran's erectile dysfunction is "at least as likely as not a result of his depression . . . [and] migraine headaches as [he] has no desire to be sexually active when he is depressed . . . [and] during migraine headaches."  

In light of the foregoing, the Board finds that the record contains competent medical evidence in support of the claim for service connection for erectile dysfunction secondary to service-connected depression and migraine headaches.  Service connection for erectile dysfunction is therefore warranted.


ORDER

Entitlement to service connection for erectile dysfunction secondary to service-connected depression and migraine headaches is granted.  


REMAND

The Veteran contends that disability ratings in excess of 20 percent for temporomandibular disorder, 30 percent for migraine headaches, and 10 percent for major depression, are warranted.  

During the November 2014 Videoconference hearing, the Veteran testified that his temporomandibular disorder, migraine headaches, and depression disabilities have worsened since they were most recently evaluated during VA dental/oral examination in January 2012, VA neurological examination for migraine headaches in December 2009, and mental disorders examination in September 2012.  He also expressed concerns as to the adequacy of the January 2012 dental/oral examination in rating his temporomandibular disorder.  

A veteran is entitled to a new VA examination where there is evidence, including his or her statements, that the disability has worsened since the last examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Accordingly, the Veteran should be afforded a new examinations to determine the current severity of his temporomandibular disorder, migraine headaches, and depression disabilities.  

The claim of entitlement to a TDIU is inextricably intertwined with the claims for a higher evaluations for the Veteran's temporomandibular disorder, migraine headaches, and depression disabilities, and must be deferred pending readjudication of those claims.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Request records of any ongoing VA medical and psychiatric treatment received for the Veteran's temporomandibular disorder, migraine headaches, and depression disabilities from the Orlando and Gainesville VAMCs and associated COBCs dating since February 2012.  All records requests and responses received must be associated with the claims file.

2. Schedule the Veteran for appropriate VA examinations to determine the current severity of his temporomandibular disorder, migraine headaches, and depression disabilities.  The claims file, to include electronic records in Virtual VA and VBMS, must be provided to each examiner for review in conjunction with the respective examination and the examiner should note that it has been reviewed.  Each examiner should elicit from the Veteran a complete list of symptoms and manifestations the disability being examined.  All tests deemed necessary should be conducted, and all clinical findings should be reported in detail. 

Each examiner should discuss all symptoms and render findings responsive to the rating criteria for the disability being examined.  Each examiner should also describe any functional limitations caused by symptoms and manifestations of the disability being examined, to include any impact of the disability on the Veteran's ability to obtain and retain substantially gainful employment.  Each examiner should set forth all examination findings, together with the complete rationale for the comments and opinions expressed.

3. After the above development and any other development that may be warranted is complete, readjudicate the claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


